DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election Acknowledged
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on 08/24/20201 is acknowledged.
Claims 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
One (1) information disclosure statement (IDS) was filed on 02/25/2020.  The information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim is indefinite because it is unclear.  In the phrase “by attaching permanent magnets directly ferromagnetic armatures attached to the deformed solid form,” the attachment relationship between permanent magnet and ferromagnetic is unclear because it is not apparent whether the permanent magnet is the ferromagnetic armature or whether they are two separate entities attached to one another.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, 10, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/036856 (A1) to Lewis et al. (“Lewis”) in view of US 1,978,219 to Otte (“Otte”) and further in view of US 2,145,712 to Dahl et al. (“Dahl”).
Regarding claim 1, Lewis teaches a method of making a magnetic material based on FeNi alloys having an L10 phase structure.  Abstract.  The method includes the following steps: (1) preparing a melt comprising Fe, Ni, and optionally X, where the (atomic) formula is Fe(0.5-a)Ni(0.5-b)X(a+b), where X is Ti, V, Al, S, P, Nb, Mo, B, or C, where 0 phase (first temperature) to yield a deformed FeNi alloy material (page 3, lines 9-11); and (4) annealing the deformed FeNi alloy material at a temperature below the chemical ordering temperature of the desired L10 phase (third temperature) to yield a L10 structure in the FeNi alloy (page 3, lines 12-15).
The severe plastic deformation process can include cold rolling, which requires passing the alloy between rolls in order to reduce thickness and increase area while conserving the sample volume.  Page 7, lines 23-36.  The long axis parallel to the direction of rolling is a longitudinal direction.
The annealing of the deformed solid can be carried out in the presence of a magnetic field.  Page 13, claim 14.
Lewis does not teach steps of applying an extensional stress along the longitudinal direction and heating above the chemical order temperature.
Otte, directed to methods of improving the physical and/or magnetic properties of metallic materials, teaches that rolling commonly produces sheets of considerable variations in different portions or areas of the same sheet.  Page 1, lines 45-54.  It is desirable to make sure that each lamination (sheet) has substantially the same magnetic properties.  Page 1, lines 55-61.  To ensure uniformity, the sheet is heated to a temperature above which molecular rearrangement occurs (heating the deformed solid to a second temperature above said chemical ordering temperature) and then subjected to tension stress (extensional stress) to stretch them out.  Page 1, lines 89-
It would have been obvious to one of ordinary skill in the art to have incorporated the steps heating and stressing steps of Otte after the rolling (severe plastic deformation) step of Lewis because the combination of heat, stress, and magnetization result in a uniform structure, which would improve the physical and/or magnetic properties of the deformed alloy.  See Otte at page 3, lines 39-49.  Furthermore, it would have been obvious to one of ordinary skill in the art to have applied the tension stress along the rolling (longitudinal) direction because the tension forces would straighten out any unevenness imparted by the rollers acting in the rolling direction.  Additionally, it would have been obvious to one of ordinary skill in the art to have conducted the heating step of Otte under an oxygen-depleted (oxygen-reduced) environment because it would prevent oxidation of the alloy.  See Lewis at page 7, lines 12-14; page 9, line 4.
Lewis teaches annealing the deformed solid in the presence of a magnetic field (page 13, claim 14), but does not specify the direction of the field.
Dahl, directed to a method of improving magnetic properties of ferrous alloys, such as binary FeNi alloys, teaches applying a magnetic field in either the longitudinal or transverse direction relative to rolling depending on the magnetization curve desired.  Title; page 1, left col., lines 17-25; page 1, right col., lines 5-7.  Application of the field in the longitudinal direction results in a sharper curve (e.g., Fig. 2 – a2), whereas application of the field in the transverse direction results in a flatter curve (e.g., Fig. 2 – 3).  It would have been obvious to one of ordinary skill in the art to have selected the direction of the magnetic field in either the longitudinal or transverse direction because the selection permits the user to customize the properties of the magnetic curves of the alloy material.
Regarding claims 2 and 3, Lewis teaches annealing the deformed solid in the presence of a magnetic field (page 13, claim 14) (performing step (e) during at least part of the time while performing step (g)).  Otte teaches applying stress to the material as it is cooled down from heating above the temperature of molecular rearrangement (performing step (d) during at least part of the time while performing step (g)).  Page 3, lines 95-106.
Regarding claim 5, Lewis teaches that annealing is performed at a temperature of 310oK to 600oK.  Page 13, claim 10.  The chemical ordering temperature is 320oC (593.15 K).  Page 6, lines 24-26.  Thus, the annealing temperature (third temperature) is about 52% to about 101% of the chemical ordering temperature, which overlaps the claimed range.
Regarding claim 6, Lewis teaches that annealing is performed at a temperature of 310oK to 600oK.  Page 13, claim 10.  The chemical ordering temperature is 320oC (593.15 K).  Page 6, lines 24-26.  Thus, the annealing temperature (third temperature) range contains temperatures that overlap 2-20oC below the chemical ordering temperature. 
Regarding claim 7, Lewis teaches that severe plastic deformation, such as cold rolling, is performed at a temperature of 310oK to 600o
Regarding claim 10, Lewis teaches a magnetic field of about 10 G to about 100000 G (about 0.001 T to about 10 T).  Page 13, claim 15.
Regarding claim 13, Lewis teaches annealing (holding at the third temperature) for about 1 week or more (page 8, lines 6-9), which overlaps the claimed range.
Regarding claims 14 and 15, Lewis teaches a L10 phase present in an amount of at least 50% or at least 90% in the final resulting FeNi chemically ordered alloy.  Page 8, lines 11-13.
Regarding claim 16, Lewis teaches that the alloy can be in the form of a nanocomposite (nanoparticulates in the composition) or in the form of nanometer-sized powder (nanoparticulate).  Page 3, lines 22-25; page 8, lines 16-19.
Regarding claim 17, Lewis teaches the alloy in the form of a solid (bulk) form.  Page 8, lines 16-19.  Bulk pieces are known.  Page 11, lines 4-5.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Otte and Dahl, as applied to claim 1 above, and further in view of US 2008/0129437 (A1) to Yoshizawa et al. (“Yoshizawa”).
Regarding claim 4, Lewis in view of Otte and Dahl is silent regarding the cooling rate when cooling from a temperature higher than the ordering temperature to a temperature lower than the ordering temperature.
Yoshizawa, directed to a transformer core, discloses a method of making a magnetic Fe-based alloy material.  Para. [0038].  The method includes a step of cooling from a heat treatment temperature to room temperature at a rate of 0.1-50oC/minute.  Para. [0050].  It would have been obvious to one of ordinary skill in the art to have .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Otte and Dahl, as applied to claim 1 above, and further in view of US 2,980,561 to Ford et al. (“Ford”).
Regarding claim 8, Otte is silent regarding the level of stress applied during tension of the alloy.
Ford, directed to a method of improving the properties of a magnetic steel strip, discloses applying a longitudinal tension of from 100 to 1000 pounds per square inch (about 0.7 MPa to about 6.9 MPa).  Col. 2, lines 35-52.  This improves flatness and magnetic properties of the sheet.  Col. 2, lines 5-24.  It would have been obvious to one of ordinary skill in the art to have applied the pressure of Ford in the method of Lewis in view of Otte and Dahl because it is sufficient to flatten the sheet, thereby decreasing inconsistencies in the thickness and improving uniformity of the sheet.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Otte and Dahl, as applied to claim 1 above, and further in view of US 7,597,010 (B1) to Clark et al. (“Clark.
Regarding claim 9, Otte discloses gripping members (6, 7) (tensioned clamps) that clamp the alloy sheet.  Page 2, lines 130-135; FIG. 1.  Otte does not teach the tension applied in a downward direction.
Clark, directed to a method using a magnetostrictive material to achieve a high magnetomechanical couple factor and applying a tensile or compressive stress, discloses an apparatus in a vertical direction, where a tensioning device applies stress to the sample at the bottom.  Abstract; col. 3, lines 36-52; FIG. 2.  Measurements at each stress level can be made.  See, for example, Table 1; col. 3, lines 52-55.  It would have been obvious to one of ordinary skill in the art to have used the vertical tensioning device in Clark in place of the device in Otte because of its ability to precisely control stress levels.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Otte and Dahl, as applied to claim 1 above, and further in view of US 2009/0027149 (A1) to Kocijan (“Kocijan”).
Regarding claim 11, Dahl teaches applying a magnetic field in either the longitudinal or transverse direction relative to rolling depending on the magnetization curve desired.  Title; page 1, left col., lines 17-25; page 1, right col., lines 5-7.  Lewis in view of Otte and Dahl do not teach attaching a permanent magnet to provide a closed loop flux return path in the deformed solid.
Kocijan is directed to a device for self-regulated flux transfer from a source of magnetic energy into one or more ferromagnetic work pieces.  Abstract.  Armatures are known forms of these types of devices.  Para. [0007].  A configuration includes placing a 14) onto work piece (40).  Para. [0025]; FIGS. 4, 5, 7a, 7b.  The flux lines form a loop (return path).  Para. [0084], [0085], [0088].  The arrangement simultaneously enables substantial confining of magnetic flux lines by the arrangement in the work piece (flux lines through the deformed solid).  Para. [0018]; FIG. 7a.  If the work piece does not carry the whole flux, then it extends beyond the work piece, leaving the available magnetic energy only partially utilized.  Para. [0088].  Thus, it would have been obvious to one of ordinary skill in the art to have ensured that the flux path of the magnetic field is concentrated in the deformed solid alloy so that the available magnetic energy of the magnet is fully utilized.
    
Pertinent Prior Art
The prior art made is made of record and is considered pertinent to applicant's disclosure. 
GB 400,395 (A) discloses a method of improving magnetic characteristics in an alloy.  Page 1, lines 40-43.  The alloy can be a nickel and iron alloy containing the elements in equal proportions.  Page 1, lines 84-86.  The method includes homogenization heating of the alloy, stretching, annealing the alloy, cold stretching, final annealing, further heating, and slowly cooling to room temperature.  Page 1, lines 84-102.  Hysteresis is reduced.  Page 1, lines 103-105.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
November 17, 2021